2017 IL App (1st) 162149

                                                                            SIXTH DIVISION
                                                               Opinion filed: August 11, 2017

                                 No. 1-16-2149
______________________________________________________________________________

                                           IN THE

                            APPELLATE COURT OF ILLINOIS

                                      FIRST DISTRICT


 JAMES MADDEN, as Successor Trustee of the          ) Appeal from the
 Kathleen R. Madden Trust Under the Trust Agreement ) Circuit Court of
 dated November 15, 1995; and ELIZABETH             ) Cook County
 McDONNEIL and JENNIFER OBERHEIDE, as               )
 Successors in Interest to the Kathleen R. Madden Trust
                                                    )
 Under the Trust Agreement dated November 15, 1995, )
                                                    )
       Plaintiffs and Counterdefendants-Appellees,  )
                                                    )
 v.                                                 ) No. 09 CH 19679
                                                    )
 THOMAS R. SCOTT and SYLVIE SCOTT,                  )
                                                    )
       Defendants and Counterplaintiffs-Appellants, )
                                                    ) Honorable
 (Boardwalk of Park Ridge Condominium Association, )  Rita Novak,
 Counterdefendant).                                 ) Judge, Presiding.
______________________________________________________________________________

       PRESIDING JUSTICE HOFFMAN delivered the judgment of the court, with opinion.
       Justices Rochford and Delort concurred in the judgment and opinion.

                                          OPINION

¶1     The defendants and counterplaintiffs, Thomas R. Scott and Sylvie Scott, (hereinafter

referred to as the Scotts), appeal from orders of the trial court: (1) granting both an implied

easement and an easement by prescription over a portion of a condominium unit owned by them

for purposes of ingress to, and egress from, an adjoining condominium unit; (2) granting an
No. 1-16-2149


injunction, permanently enjoining them and the subsequent owners of their condominium unit

from, inter alia, interfering with, or obstructing, the use of the easement by the owners of the

adjoining condominium unit; (3) directing them to remove certain specified personal property

from the easement and enjoining them from placing those or similar items in the easement; (4)

directing that the sliding glass door which allows access to the easement from the outside remain

unlocked until the door is rekeyed and the owners of the adjoining unit are given duplicate keys

to the lock; (5) providing that the court’s orders shall run with the land; and (6) denying their

motion to remove a cloud on the title to their condominium unit. For the reasons which follow,

we affirm the orders of the trial court.

¶2     The following factual recitation is taken from the pleadings on file, the evidence

introduced during the trial of this cause, and the trial court’s factual findings based upon that

evidence.

¶3     Lou Elliot constructed six condominium units as models for a planned condominium

development. The six model units were numbered 10, 20, 30, 40, 50, and 60. Only Units 50 and

60 are involved in this litigation. Units 50 and 60 are adjacent, with Unit 60 being to the east of

Unit 50.

¶4     Elliot abandoned the project, and at the request of the LaSalle National Bank, the project

was taken over by Howard Sellergren. At the time that Howard Sellergren came into title to the

project, the basic construction of Units 50 and 60 was complete, including a vestibule area

adjoining both units (hereinafter referred to as the vestibule). The vestibule is approximately 9

feet along its eastern and western sides and 20 feet along its northern and southern sides. The

majority of the vestibule is located within the boundaries of Unit 50 with a small portion located

within the boundaries of Unit 60. At the time that Howard Sellergren took over the project, the

                                               -2-
No. 1-16-2149


southern side of the vestibule consisted of windows and a sliding glass door leading to the

exterior of the building in which units 50 and 60 are located. The sliding glass door is located in

that portion of the vestibule which lies within the boundaries of Unit 50. On the north wall of the

vestibule is the front door to Unit 50 and on the east wall is the front door to Unit 60. There is a

door to Unit 50’s garage located on the west wall of the vestibule. There is also a door to Unit

50 which opens to a patio on the north side of the building. The front door to Unit 60 is located

within that portion of the vestibule that is within the boundaries of Unit 60. However, to access

the front door to Unit 60 from the outside, one must enter through the sliding glass door and then

cross a portion of the vestibule located within the boundaries of Unit 50. There are four other

doors to Unit 60; two leading to a patio on the west side of the building, one on the southeast

corner of the unit leading to its garage, and one on the northeast corner of the unit.

¶5     After coming into title to Units 50 and 60, Howard Sellergren did additional work to the

units, including the installation of a decorative front door to Unit 60 and tile on the vestibule

floor. He also installed mailboxes for both Unit 50 and Unit 60 outside of the sliding glass door

leading to the vestibule and placed the unit numbers 50 and 60 on the outside of the building

above the sliding glass door.

¶6      On February 8, 1982, Howard Sellergren transferred title to Unit 60 either to his brother,

James Sellergren, or into a land trust, the beneficiary of which was his brother. James Sellergren

and his wife resided in Unit 60 for about 2 years. In the period during which James Sellergren

resided in Unit 60, he and his family members commonly entered Unit 60 through the door from

the garage. However, guests accessed Unit 60 by entering the building through the sliding glass

door on the south side of the vestibule, crossing over a portion of Unit 50 located within the

vestibule, and entering Unit 60 through its front door. In addition, packages intended for the

                                                -3-
No. 1-16-2149


occupants of Unit 60 were dropped off in the vestibule, directly in front of the door to Unit 60.

During the period that James Sellergren occupied Unit 60, the sliding glass door in the vestibule

was never locked.

¶7     On October 20, 1982, Howard Sellergren transferred title to Unit 50 to Thomas Woelfle.

In 1983, Ann Matturo purchased Unit 50, and in 1995, she rented the unit to the Scotts.

Sometime in 2002 title to the unit was transferred into a trust with Yetta Matturo Weiland, Ann

Matturo’s daughter, as trustee. Ms. Weiland testified that the layout of the vestibule, the location

of the front doors to Units 50 and 60, the mailboxes for both units, and the exterior unit numbers

remained the same from the time that her mother purchased the unit until it was sold to the Scotts

in May 2006. According to Ms. Weiland, the sliding glass door on the south side of the vestibule

was never locked, and the vestibule was the means of access to the front doors of both Unit 50

and Unit 60.

¶8     Joseph W. Madden, Jr. and Kathleen R. Madden (hereinafter referred to as the Maddens)

purchased Unit 60 on June 30, 1986, and took up residence there. At the time of their purchase,

the mail boxes and door bells for both Unit 50 and Unit 60 were located on the exterior of the

building next to the sliding glass door leading to the vestibule, and the unit numbers were located

on the exterior of the building above the sliding glass door. Title to Unit 60 was transferred by

the Maddens to Kathleen R. Madden as trustee of the Kathleen R. Madden Trust, u/t/a dated

November 15, 1995 (hereinafter referred to as the Madden Trust). At all times relevant, the

Maddens, their family members and guests entered the building through the sliding glass door,

crossed over the vestibule, and entered Unit 60 through the front door. Jennifer Oberheide, one

of the Maddens’ daughters, testified that she used the front door to Unit 60 located in the

vestibule when she visited her parents, but about four years before the trial, or in 2011, she began

                                               -4-
No. 1-16-2149


using the door from the garage when entering and exiting the unit as the sliding glass door

leading to the vestibule was locked. James Madden, Joseph W. Madden Jr.’s brother, testified

that, about four years before trial, he too began using the door from the garage when entering and

exiting Unit 60.

¶9     The Scotts moved into Unit 50 in 1995 as tenants of Ann Matturo and purchased the unit

on May 4, 2006. According to Thomas R. Scott, during the time that he lived in Unit 50, he

never saw anyone use the door in the vestibule area to enter Unit 60. He stated that he never saw

the Maddens use the sliding glass door to enter or exit the vestibule.

¶ 10   On June 20, 2006, the Scotts informed the Maddens that they, the Scotts, owned the

“lion’s share” of the vestibule. Thereafter, the Maddens continued to access Unit 60 through the

vestibule, and Thomas R. Scott admitted that he never told the Maddens that they could not use

the vestibule.

¶ 11   On June 17, 2009, the Scotts obtained a permit to build a wall in that portion of the

vestibule located within the boundaries of Unit 50 and posted the permit in the vestibule. On

June 19, 2009, the Maddens and the Madden Trust filed the instant action against the Scotts,

asserting claims of an express easement over the vestibule area by virtue of the declaration of

condominium encumbering the title to both Unit 50 and Unit 60, an implied easement to use that

portion of the vestibule within the boundaries of Unit 50 for the purpose of ingress and egress to

and from Unit 60, and a prescriptive easement for the same purposes.

¶ 12   The Scotts filed a counterclaim against the Maddens and the Madden Trust which was

later amended. In count I of the amended counterclaim against the Madden Trust and Joseph W.

Madden, Jr., the Scotts sought a declaration of their ownership to that portion of the vestibule

lying within the boundaries of Unit 50. Count IV of the amended counterclaim was against the

                                                -5-
No. 1-16-2149


Boardwalk at Park Ridge Condominium Association, and sought the same relief as count I.

Counts II and III of the amended counterclaim were dismissed and are not the subject of this

appeal. In addition, the Scotts filed a motion seeking an order directing the Maddens and the

Madden Trust to remove the cloud on their title to Unit 50 arising from the recording of both a

“Memorandum of Determination by Boardwalk of Park Ridge Condominium Association

Regarding Ownership[,]” providing that the vestibule area is a limited common element

belonging to the condominium association and a “Second Consolidated, Amended and Restated

Declaration of Condominium for the Boardwalk of Park Ridge Condominium Association”

which also provided that the vestibule area is a limited common element belonging to the

condominium association. The trial court denied that motion on July 15, 2013.

¶ 13   On August 9, 2013, Kathleen R. Madden died and James Madden became the successor

trustee of the Madden Trust. In February 2014, James Madden, in his capacity as trustee of the

Madden Trust, was substituted into the case as party plaintiff. Joseph W. Madden, Jr. continued

residing in Unit 60 until his death on November 14, 2015. On February 22, 2016, Joseph W.

Madden Jr.’s daughters, Elizabeth McDonneil and Jennifer Oberheide, in their capacity as

successors in interest to the Madden Trust, were substituted into this action as party plaintiffs.

¶ 14   On April 28, 2016, following a bench trial, the trial court entered its Memorandum

Opinion and Judgment, holding, inter alia, that there exists both an implied easement and an

easement by prescription for ingress to, and egress from, Unit 60 over that portion of the

vestibule located within Unit 50. The trial court entered judgment: (1) against the plaintiffs on

their claim of an express easement over the vestibule; (2) in favor of the plaintiffs and against the

Scotts on the plaintiffs’ claims for both an implied easement and an easement by prescription

over that portion of the vestibule located within the boundaries of Unit 50; (3) in favor of the

                                                -6-
No. 1-16-2149


Scotts and against the plaintiffs on count I of the Scotts’ counterclaim; and (4) in favor of the

Scotts and against the condominium association on count IV of the Scotts’ counterclaim. In

addition, the trial court found that the plaintiffs were entitled to an injunction preventing the

Scotts from unreasonably interfering with their rights to ingress and egress over the vestibule and

directed the plaintiffs to prepare a proposed injunction order.

¶ 15    On July 1, 2016, the trial court entered a permanent injunction, providing, inter alia, that:

(1) the Scotts and their successors in interest are prohibited from in any way interfering with the

owners of Unit 60’s right of passage through that portion of the vestibule located within the

boundaries of Unit 50; (2) the Scotts were to remove certain specified personal property from the

vestibule area and refrain from placing similar property in the vestibule; and (3) the sliding glass

door in the vestibule shall remain unlocked until a properly functioning lock can be installed and

the owners of both Unit 50 and Unit 60 are given keys. In addition, the order provides that the

covenants contained therein shall run with the land and bind, and inure to the benefit of, the

present and future owners of Units 50 and 60.

¶ 16    The Scotts filed the instant appeal arguing that the trial court erred in finding either an

implied easement or a prescriptive easement over that portion of the vestibule lying within the

boundaries of Unit 50. In the alternative, they argue that, if this court affirms the trial court’s

finding of either an implied or prescriptive easement, the matter should be remanded to give

them “an opportunity to contest the terms of the permanent injunction through counsel who do

not have a conflict of interest.” Finally, the Scotts request that we reverse the trial court’s order

of July 15, 2013, and either order the cloud on their title to Unit 50 be removed or remand the

matter to the trial court for that purposes.



                                                -7-
No. 1-16-2149


¶ 17    In its Memorandum Opinion and Judgment, the trial court held that the plaintiffs had

proven all of the required elements for the establishment of both an implied easement and a

prescriptive easement. In so holding, the trial court made a number of factual findings which we

will not disturb on review unless they are against the manifest weight of the evidence.

Schulenburg v. Signatrol, Inc., 37 Ill. 2d 352, 356 (1967).

¶ 18    We first address the propriety of the trial court’s holding that all of the elements

necessary for the establishment of an implied easement were proven. The Scotts argue that there

can be no implied easement in this case because there was no use of that portion of the vestibule

lying within the boundaries of Unit 50 before the ownership of Units 50 and 60 was severed.

They also contend that the imposition of an implied easement is not necessary to the beneficial

enjoyment of Unit 60 due to the existence of four other doors providing ingress and egress to and

from the unit. However, our examination of the record leads to the conclusion that the trial

court’s finding that an implied easement exists over that portion of Unit 50 located within the

vestibule for purposes of ingress and egress to and from Unit 60 is not against the manifest

weight of the evidence.

¶ 19    In the case of Frantz v. Collins, 21 Ill. 2d 446, 449-50 (1961), our supreme court held

that:

                       “The doctrine of implied easements is based upon the principle that, in the

                absence of an expressed contrary agreement, a conveyance imparts a grant of

                property with all the benefits and burdens which existed at time of sale, and it is

                designed to give effect to the actual intent of the parties as shown by the facts and

                circumstances of a particular case. [Citations.] It is generally held where the

                owner of a single tract has arranged or adapted it so that one portion thereof

                                                -8-
No. 1-16-2149


                derives a benefit from the other of an apparent and continuous character, and then

                sells one of such parts without mention being made of these incidental uses, the

                grantee takes his property with all the rights and obligations which formerly

                existed. [Citations.] It is not required that the alleged easement be essential to the

                enjoyment of the claimants' property but it is sufficient if it would be highly

                convenient and beneficial thereto. [Citations.] The word ‘apparent’ as used in

                this connection does not necessarily mean notorious visibility, *** but refers

                rather to a use which is either known or could have been discovered upon

                reasonable inspection. [Citations.].”

¶ 20   It is clear from the evidence of record that, when ownership of both Unit 50 and Unit 60

was vested in Howard Sellergren, the vestibule, including that portion within the boundaries of

Unit 50, was the only avenue of access from the outside to the front door of Unit 60. After

Howard Sellergren transferred ownership of Unit 60 to James Sellergren or his trust, the only

avenue of access from the outside to the front door of Unit 60 remained over that portion of the

vestibule within the boundaries of Unit 50; and has so remained until the trial of this cause. It

follows, therefore, that Unit 60 derived a benefit from access to its front door over that portion of

the vestibule located within the boundaries of Unit 50. Although access to Unit 60 through its

front door is not essential due to the existence of four other doors to the unit, the trial court found

that access to the front door of the unit from the vestibule is beneficial to the enjoyment of Unit

60, and we agree. Further, the use of the vestibule as a means of access to the front door of Unit

60 was obvious to any owner of Unit 50. We conclude, therefore, that the evidence of record

supports the trial court’s finding that each of the elements necessary for the establishment of an



                                                 -9-
No. 1-16-2149


implied easement over that portion of Unit 50 located within the vestibule for purposes of ingress

and egress to and from Unit 60 has been satisfied.

¶ 21   The Scotts next argue that the trial court erred in holding that the plaintiffs proved all of

the elements necessary for the establishment of a prescriptive easement over that portion of Unit

50 located within the vestibule. According to the Scotts, the evidence of record did not establish

an uninterrupted and continuous use for a period of 20 years. They also contend that the original

use of the vestibule area for the benefit of unit 60 was neither adverse or under a claim of right.

We disagree.

¶ 22   “To establish an easement by prescription, the use of the way in question must have

been—for a 20-year period—adverse, uninterrupted, exclusive, continuous, and under a claim of

right.” Nationwide Financial LP v. Pobuda, 2014 IL 116717, ¶ 27. An easement by prescription

is a nonpossessory right to enter upon and use real property in the possession of another. Id.

¶ 28. There is no requirement that the owner of the servient parcel be deprived of use or

possession of the real property at issue. “ ‘Exclusive’ in the context of a prescriptive easement

claim ‘does not mean that no one may or does use the way, except the claimant of the easement.

It means no more than that his right to do so does not depend upon a like right in others, and it

does not mean that the claim is necessarily well founded.’ ” Id. (quoting Petersen v. Corrubia,

21 Ill. 2d 525, 531 (1961)). “[A] claimant’s use may be ‘exclusive’ within the meaning of this

rule, even though the owner of the fee title to the land also makes use of the road or way in

question.” Id.; see also Look v. Bruninga, 348 Ill. 183, 190 (1932); Schmidt v. Brown, 226 Ill.

590, 599 (1907).

¶ 23   The trial court found that the use of the vestibule by the Maddens and their guests as a

means of access to the front door of Unit 60 was adverse, uninterrupted, exclusive, continuous,

                                              - 10 -
No. 1-16-2149


and under a claim of right for a period of 20 years. In their arguments addressed to the trial

court’s finding of a prescriptive easement, the Scotts have contested only the plaintiffs’

satisfaction of the elements of adverse use under a claim of right and continuous and

uninterrupted use for a period of 20 years. They have not challenged the trial court’s finding of

exclusivity. We assume, therefore, that the Scotts do not disagree with the trial court’s finding as

to that element, and we will address only the specific arguments which they have made. Chicago

Title Land Trust Co. v. JS II, LLC, 2012 IL App (1st) 063420, ¶ 36.

¶ 24   On the issue of whether the plaintiffs satisfied the elements of continuous and

uninterrupted use for a period of 20 years, the Scotts acknowledge that a party claiming a

prescriptive easement may use “tacking” to establish use of the claimed easement for a 20-year

period. See Nationwide Financial LP, 2014 IL 116717, ¶ 27 (“Where there has been privity

between users, periods of use may be tacked together to satisfy the requisite prescription

period.”). They argue, however, that to avail one’s self of the use by a previous owner for

purposes of “tacking,” the party claiming the easement must establish both privity with the

previous owner and that the use at issue was continuous and uninterrupted for the full 20 years.

See id. According to the Scotts, the evidence failed to establish either the use of the vestibule

from the time that James Sellergren moved out of Unit 60 until the Maddens purchased the unit

on June 30, 1986, or that the Maddens’ predecessor in title used the vestibule as a means of

ingress and egress to and from the front door of Unit 60. They contend, therefore, that the trial

court erred in applying “tacking” to satisfy the 20-year use period required for the establishment

of a prescriptive easement. See Deboe v. Flick, 172 Ill. App. 3d 673, 676-77 (1988).

¶ 25   We may affirm the judgment of the trial court for any reason apparent from the record,

regardless of the reason relied upon by the trial court. Freedberg v. Ohio National Insurance

                                               - 11 -
No. 1-16-2149


Co., 2012 IL App (1st) 110938, ¶ 26. Although the trial court employed “tacking” as the basis

for concluding that the plaintiffs had established the 20-year continuous and uninterrupted use

necessary for the establishment of a prescriptive easement, we believe that the record established

that the Maddens’ period of use itself satisfied the 20-year continuous and uninterrupted use

requirements.

¶ 26      The trial court found that the Maddens’ use of the vestibule as a means of access to the

front door of Unit 60 was “interrupted” on June 20, 2006, when the Scotts “claimed their

exclusive right to the western part of the *** [vestibule], 10 days short of 20 years.” However,

our reading of the record reveals that Thomas R. Scott testified that, on June 20, 2006, he told the

Maddens that he and his wife owned the “lion’s share” of the vestibule. There is no evidence in

the record that the Scotts asserted their right to the exclusive use of any portion of the vestibule

or told the Maddens that they could no longer use the vestibule as a means of accessing Unit 60.

Rather, the evidence established that the Maddens and their family continued to use the vestibule

as a means of access long after June 20, 2006. Both Jennifer Oberheide and James Madden

testified that their use of the vestibule as a means of ingress and egress to and from Unit 60

through the front door continued until approximately 2011. There is no evidence in the record

supporting a finding that the Maddens’ use of the vestibule as an avenue for access to Unit 60

was in any way interrupted until sometime in 2011 when Jennifer Oberheide found the sliding

glass door leading from the outside to the vestibule locked. We believe, therefore, that use of the

vestibule, including that portion within the boundaries of Unit 50, by the Maddens and their

family from June 30, 1986, until 2011 was continuous and uninterrupted for the requisite 20-year

period.



                                               - 12 -
No. 1-16-2149


¶ 27   In their reply brief, the Scotts contend that the Maddens’ argument that their use of the

vestibule continued uninterrupted until 2011 “directly conflicts with an express stipulation that

the Maddens made in the circuit court.” In support of that assertion, the Scotts reference a

statement in the Maddens’ post-trial motion which states that “[t]he termination date for

establishing a prescriptive easement is June 2006, and the threshold date for establishing a

prescriptive easement would be twenty years earlier (i.e. June 1986).” However, far from being

a stipulation that their use of the vestibule for access was interrupted and ended on June 20,

2006, the referenced statement in the Maddens’ post-trial motion is a correct, but vague,

statement of the 20-year period necessary for the establishment of a prescriptive easement. The

Maddens purchased Unit 60 on June 30, 1986, and according to the testimony of Jennifer

Oberheide and James Madden, the use of the vestibule as a means of ingress and egress to and

from the front door of Unit 60 continued until 2011. Consequently, the 20-year period necessary

for the establishment of a prescriptive easement was satisfied by the Maddens’ use of the

vestibule for access to Unit 60 from June 30, 1986, through June 30, 2006, some five years

before the use was interrupted when the sliding glass door to the vestibule was locked.

¶ 28   The Scotts also argue that there is no evidence that the original use of the vestibule as a

means of access to the front door of Unit 60 was adverse. They contend that James Sellergren’s

testimony that his brother knew that he was using the disputed area to let people into Unit 60 and

did not mind “at all” established that his use of the vestibule was permissive rather than adverse.

The argument might have some relevance to the issue of whether the period of time that James

Sellergren occupied Unit 60 could be tacked in order to satisfy the 20-year use requirement for

the establishment of a prescriptive easement. However, the argument is irrelevant to the issue of

whether the Maddens’ use of the vestibule for the period from June 30, 1986, through June 30,

                                              - 13 -
No. 1-16-2149


2006, was adverse to the owners of Unit 50. Although the use of the vestibule as a means of

access to the front door of Unit 60 may have been permissive so long as James Sellergren

occupied Unit 60 and his brother Howard owned Unit 50, that permissive use ended when

Howard Sellergren transferred ownership of Unit 50 to a stranger, Thomas Woelfle, on October

20, 1982. See Restatement (Third) of Property (Servitudes) § 2.16, cmt. f, illus. 19 (2000).

¶ 29   The question of whether a use is either permissive or adverse and under a claim of right is

a question of fact to be resolved by the trial judge. Rush v. Collins, 366 Ill. 307, 314 (1937);

Schultz v. Kant, 148 Ill. App. 3d 565, 569 (1986). “ ‘[A]dverse’ and ‘claim of right’ are

synonymous terms that are equated with use that is not subordinate to the owner’s title.

[Citation.] It is not essential that there should be proof that the claimant of an easement made

any oral declaration of a claim of right, but it will suffice if the facts show that he acted so as to

indicate that he did claim the right to such use.” Nationwide Financial LP, 2014 IL 116717,

¶ 43. In this case, the Maddens openly used the vestibule, including the portion located within

the boundaries of Unit 50, as a means of access to the front door of Unit 60. There is no

evidence in the record that they did so with permission or license from the Scotts or the previous

owner of Unit 50. We believe, therefore, that the trial court’s finding that the Maddens’ use was

adverse and under a claim of right is not against the manifest weight of the evidence.

¶ 30   Based upon the foregoing analysis, we conclude that the trial court’s finding that the use

of the vestibule as a means of ingress and egress to and from the front door of Unit 60 was

adverse, uninterrupted, continuous, and under a claim of right for a period of 20 years or more is

not against the manifest weight of the evidence. Therefore, we find no error in the trial court’s

determination that the plaintiffs proved all of the elements for the establishment of a prescriptive

easement.

                                                - 14 -
No. 1-16-2149


¶ 31    In their final argument addressed to the trial court’s finding of an easement, either

implied or by prescription, the Scotts argue that “[t]here is no precedent for granting an easement

of any kind over the interior living space of a condominium unit.” We find two flaws in the

argument. First, that portion of the vestibule area over which the trial court found both an

implied easement and a prescriptive easement, although located within the boundaries of Unit

50, is located in an area outside of the unit’s living space. When the condominium building in

which Units 50 and 60 are located was constructed, the enclosed vestibule was located outside of

the living space of either unit. Second, although the easement in this case is over a portion of a

condominium unit, it is nonetheless an easement over real property, and we find no reason to

deviate from the traditional requirements for the establishment of easements over any other form

of real property.

¶ 32    In summary, we conclude that the trial court’s judgment in favor of the plaintiffs on count

II of their complaint, the implied easement claim, and its judgment in favor of the plaintiffs on

count III of their complaint, the prescriptive easement claim, are neither against the manifest

weight of the evidence nor contrary to law.

¶ 33    Alternatively, the Scotts request that, in the event that this court affirms the trial court’s

finding of either an implied or prescriptive easement, we remand the matter back to the trial

court to give them an opportunity to contest the terms of the permanent injunction “through

counsel who do not have a conflict of interest.” They argue that, when the trial court denied their

attorney’s motion to withdraw, it should have deferred consideration of the plaintiffs’ proposed

injunction until they were represented by “un-conflicted” attorneys. However, the Scotts failed

to cite any authority in support of their argument in this regard, and therefore, the issue has been

forfeited. Ill. S. Ct. R. 341(h)(7) (eff. Jan. 1, 2016).

                                                 - 15 -
No. 1-16-2149


¶ 34     As their final issue, the Scotts argue that we should reverse the trial court’s order of July

15, 2013, denying their motion seeking the removal of the cloud on their title to Unit 50 and

order the removal of the cloud or remand the matter to the trial court for that purpose. However,

they failed to identify any error in the entry of the order or cite any authority in support of their

argument. Consequently, this issue too has been forfeited. Ill. S. Ct. R. 341(h)(7) (eff. Jan. 1,

2016).

¶ 35     For the reasons stated, we affirm the trial court’s judgment of August 28, 2016,

injunction order of July 1, 2016; and order of July 15, 2013.

¶ 36     Affirmed.




                                                - 16 -